In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Deutsch, J.), dated June 20, 1985, which, upon a fact-finding order dated April 25, 1985, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of burglary in the second degree, grand larceny in the second degree and criminal possession of stolen property in the first degree (two counts), placed him on probation for one year.
Ordered that the order of disposition is reversed, on the law, without costs or disbursements, the fact-finding order is vacated, and the petition is dismissed.
As the respondent concedes, the hearing court erred in denying suppression of all statements and physical evidence obtained after the appellant was interrogated in the absence of his parent and without having been advised of his Miranda rights (see, Family Ct Act § 305.2 [3], [4]). Moreover, since the appellant has already served the one-year term of probation *679imposed at the dispositional hearing, the appropriate remedy under the circumstances is dismissal of the petition (see, Matter of Rodney R., 119 AD2d 677, 678). Weinstein, J. P., Rubin, Kooper and Sullivan, JJ., concur.